Case 2:16-cv-00788-TS-DBP Document 98 Filed 11/05/20 PageID.2020 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALYSSA BISTLINE, et al.,                         MEMORANDUM DECISION AND
                                                  ORDER
                        Plaintiffs,
 v.                                               Case No. 2:16-cv-788 TS

 SNOW CHRISTENSEN & MARTINEAU,                    District Judge Ted Stewart
 P.C., et al.,
                                                  Magistrate Judge Dustin B. Pead
                        Defendants.


       This matter is referred to the undersigned from Judge Ted Stewart pursuant to 28 U.S.C.

§ 636(b)(1)(a). (ECF No. 57.) The court previously entered a memorandum decision and order

denying Plaintiffs’ short form discovery motion. (ECF No. 86.) In that order the court directed

the parties to file additional briefing concerning defendants’ motion seeking phased discovery.

(ECF No. 81.) Having considered the parties’ additional briefing, case law, and the record of this

case, the court will deny the motion.

                                        BACKGROUND

       Plaintiffs are former members of the Fundamentalist Church of Jesus Christ of Latter-

Day Saints (FLDS Church). They claim to be beneficiaries of a trust known as the United Effort

Plan Trust (UEP Trust). Plaintiffs allege that Defendant Snow Christensen & Martineau served

as counsel to the FLDS Church and the UEP Trust. And, while acting in that capacity, conspired

with Defendant Warren Jeffs (the leader of the FLDS Church) to engage in an illegal scheme and

plan to defraud them, commit illegal activities against them, and caused physical injuries and

sicknesses. See Amend. Compl. ECF No. 63.
Case 2:16-cv-00788-TS-DBP Document 98 Filed 11/05/20 PageID.2021 Page 2 of 4




       As noted by the court in its prior decision, the Tenth Circuit reinstated this action, and on

remand outlined the confines of this case. The Tenth Circuit stated:

       A factual question remains for [certain named] plaintiffs regarding whether (and
       how long) equitable tolling applies to their limitations periods, and whether
       individual implied attorney-client relationships existed. On remand the district
       court will also have to address the remaining elements of their claims.
       Furthermore, because these underlying torts are no longer dismissed for failure to
       state a claim, the court on remand must determine with respect to these fifteen
       plaintiffs whether the elements for civil conspiracy have been sufficiently pled.
       …
       for [certain] plaintiffs whose claims survive there is a factual question regarding
       when they discovered their claims, thereby starting the running of the statutory
       period, and whether an implied attorney-client relationship existed. The remaining
       elements of their claims must also be addressed on remand.

Bistline v. Parker, 918 F.3d 849, 889 (10th Cir. 2019).

       Defendants seek to divide the remaining discovery into phases.

                                           DISCUSSION

       Defendants point to Rule 26(f)(3)(B) as a basis for their motion. Rule 26(f) affords

parties an opportunity to confer and present a discovery plan. Subsection 26(f)(3)(B) provides

that the parties may submit a proposal concerning “whether discovery should be conducted in

phases or be limited to or focused on particular issues.” Fed. R. Civ. P. 26(f)(3)(B). Plaintiffs, on

the other hand, cite to Rule 42(b), asserting that Rule 26(f) is improper at this juncture, because

an attorney conference was already held, agreement was reached on a discovery plan, and a

proposed scheduling order was submitted to the court. The court agrees that Rule 42 is the proper

standard because the attorney conference was already held and a scheduling order already

entered.

           Bifurcation under Rule 42 is not “‘the norm or even a common occurrence.’” Bonham v.

GEICO Cas. Co., No. 15-CV-02109-MEH, 2016 WL 26513, at *1 (D. Colo. Jan. 4, 2016)

(unpublished) (quoting The Marianist Province of the United States, Inc. v. Ace USA, No. 08-cv-



                                                  2
Case 2:16-cv-00788-TS-DBP Document 98 Filed 11/05/20 PageID.2022 Page 3 of 4




01760-WYD-MEH, 2010 WL 2681760, at *1 (D. Colo. July 2, 2010) (unpublished) (citing Fed.

R. Civ. P. 42(b) advis. comm. notes (noting that bifurcation should not be routinely ordered))). A

court, however, may order bifurcation in furtherance of convenience or to avoid prejudice, and a

trial court has broad discretion in decisions relating to bifurcation. Easton v. City of Boulder, 776

F.2d 1441, 1447 (10th Cir.1985). The “presumption is that the plaintiff, in a typical case, should

be allowed to present her case in the order she chooses. The burden is on the defendant to

convince the court that a separate trial, [or in this instance separate discovery], is proper.” Patten

v. Lederle Labs., 676 F.Supp. 233, 238 (D. Utah 1987).

        The court finds Defendants have failed to meet their burden to show bifurcation will

increase convenience, avoid prejudice, or be conducive to expedition and economy. See

Sensitron, Inc. v. Wallace, 504 F.Supp.2d 1180, 1186 (D. Utah 2007) (noting the burden falls on

the movant to prove the correctness of bifurcation). While some discovery may be avoided,

assuming a party prevails on summary judgment following phased discovery, bifurcation will

likely lead to a multiplication of discovery disputes regarding the scope of discovery in a certain

phase, and whether such discovery fits within that phase. Given the history of this case, the court

anticipates an increase in disputes and motions regarding where to draw the line of relevant

discovery. See Ecrix Corp. v. Exabyte Corp., 191 F.R.D. 611, 614 (D. Colo. 2000) (refusing to

bifurcate discovery despite having bifurcated trial because of anticipated disputes regarding

overlap). In addition, this district generally disfavors multiple summary judgment motions, see

DUCivR-56-1(b)(1), and multiple summary judgments motions would only further delay

resolution of this case.

        The court therefore DENIES Defendants’ Motion for Phased Discovery.




                                                  3
Case 2:16-cv-00788-TS-DBP Document 98 Filed 11/05/20 PageID.2023 Page 4 of 4




             DATED this 5 November 2020.




                                    Dustin B. Pead
                                    United States Magistrate Judge




                                       4
